                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY L. RENDINA,                          )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   3:19-CV-241-TAV-HBG
                                             )
RHETT RUTLEDGE,                              )
IAN MORLAND,                                 )
KYLE MILLER,                                 )
TREVOR TARWATER,                             )
DAVID BUCHANAN,                              )
FNU COLE,                                    )
FNU RUSS, and                                )
FNU MAPLES,                                  )
                                             )
              Defendants.                    )


                              MEMORANDUM OPINION

       Plaintiff Anthony L. Rendina, an inmate proceeding pro se in a civil rights action

for violation of 42 U.S.C. § 1983, has filed a motion seeking voluntary dismissal of the

instant suit with prejudice [Doc. 21]. Upon due consideration, the Court finds the instant

motion well taken, and Plaintiff’s motion to dismiss his complaint with prejudice [Doc. 21]

will be GRANTED. See Fed. R. Civ. P. 41(a)(2). Accordingly, Plaintiff’s complaint will

be DISMISSED WITH PREJUDICE, and this action will be CLOSED.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE
